Citation Nr: 0601315	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to January 20, 2005, for residuals of a 
fracture of the left humerus.  

2.  Entitlement to a disability rating in excess of 40 
percent on and after January 20, 2005, for residuals of a 
fracture of the left humerus.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





INTRODUCTION

The veteran served on active duty from October 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his service-connected residuals of a 
fracture of the left humerus.   

This appeal was originally presented to the Board in March 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
appellate review.  

During the course of this appeal, the veteran has been 
granted an increased rating of 40 percent for his left 
shoulder disability.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran underwent a VA examination for compensation 
purposes in August 2003.  The examiner noted that the veteran 
was on Social Security and disability. The United States 
Court of Appeals for Veterans Claims (Court) has held that 
once on notice of Social Security Administration records 
pertinent to the veteran's disability status, VA must obtain 
them.  See Baker v. West, 11, Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the 
contents of medical or administrative Social Security 
Administration records cannot be known until obtained, it can 
safely be assumed that failure to obtain them will require 
remand of all issues in an appeal, as is the case here.

Under 38 C.F.R. § 3.159(c)(2) (2005) VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to records from other Federal agencies, such as 
the Social Security Administration.  VA will end its efforts 
to obtain records only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.

In light of the foregoing, and to ensure full compliance with 
due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate 
review.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.  Any failure to obtain 
these records should be documented in the 
claims folder.

2.  Thereafter, the RO should undertake 
any further development deemed necessary.  
Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the April 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


